UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:September 30, 2011 TENNESSEE GAS PIPELINE COMPANY (Exact name of Registrant as specified in its charter) Delaware 1-4101 74-1056569 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) El Paso Building 1001 Louisiana Street Houston, Texas 77002 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (713)420-2600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On September 30, 2011, Tennessee Gas Pipeline Company (“TGP”) filed a Stipulation and Agreement and related materials (collectively, the “Settlement”) at the Federal Energy Regulatory Commission (“FERC”) to resolve the outstanding issues in the proceedings related to TGP’s general rate case under Section 4 of the Natural Gas Act in Docket No. RP11-1566 and TGP’s proposed new fuel tracker mechanism in Docket No. RP11-2066. The Settlement is subject to further review and approval by the FERC. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. TENNESSEE GAS PIPELINE COMPANY By: /s/ John R. Sult John R. Sult Executive Vice President and Chief Financial Officer (Principal Financial Officer) Dated: October 3, 2011.
